

Exhibit 10.27


Supplementary Agreement


Party A: Inner Mongolia Erdos TCH Energy Saving Development Co.,Ltd. (“Party A‘)


Party B: Inner Mongolia Erdos Metallurgy Co.,Ltd. (”Party B”)


Whereas: According to the requirements of the Tax Administration and the fact
that the the Cooperation Agreement of Wast-Heat Electricity Generaton Project
(“Cooperation Agreement) signed between the two parties became effective, the
both parties hereby agree to sign this Supplementary Agreement through friendly
negotiation in order to adapt to the changing situation.


The Article 3 of the Cooperation Agreement signed by the two parties in April,
2009 is revised as the following:


1.
Party A should be responsible for the operation after the project is completed,
and Party A provides Party B with the electricity. The settlement price of the
electricity shall be reconfirmed in accordance with the Power Purchase
Agreement.

2.
For each project, from the date of completion and operation, the operation
period for Party A is 20 years. After the operation period ended, Party A shall
transfer the title of the project assets to Party B without futher charges.

3.
Party B shall try its best to coordinate production scheduling arrangement
between  the power generatiion project and Party B and to ensure the stable
working hours of the power generation project not less than 7,500 hours per
year.

4.
In consideretion of the difference in the tax base to be levied between sales
tax and value-added tax, both parties agree to adjust the electricity price from
previously agreed 0.28 Yuan /Kwh to 0.325 Yuan/Kwh, and the adjustment shall be
confirmed in the Power Purchase Agreement.

5.
In order to guarantee the economic returns of Party A’s investment and reflect
the change in the forms of reveunes, the equipment rental shall turn into a
fixed amount revenue to Party A as following: if the electricity sale is more
than 1.5 million yuan per 9MW station, the revenue shall be calculated based on
the actual sale of electricity; and if the electricity sale is less than 1.5
million per 9MWstation, the revenue shall be fixed as 1.5 million yuan per 9MW
station.


 
1

--------------------------------------------------------------------------------

 

6.
In view of forcasting on the future electrovalence of the State Grid, both
parties agree to sign the Power Purchase Contract on yearly basis, to determine
the realtime electricity selling price, however, the adjsutment of the
electricity selling price shall not effect the fulfillment of the
above-mentioned item 5.



This agreement is the supplemental to the Cooperaton Agreement signed by both
parties in April, 2009, and it has the same legal effect as the above-mentioned
contract. This agreement shall prevail in the event of any inconsistency between
this agreement and the above-mentioned contract.
This Supplemental Agreement shall be made in four originals, two for each party.
This agreement shall takes effective from the date when it is signed by both
Parties’ legal representatives or their authorized representatives and stamped
with corporate seals of both Parties.


Party A: Erdos TCH Energy Saving Development Co.,Ltd.

Legal Representative (Authorization):  /s/ Legal Representative of Erdos TCH
Energy Saving Development Co.,Ltd.

Date: 1 Dec., 2009


Party B: Erdos Metallurgy Co.,Ltd.

Legal Representative (Authorization):  /s/ Legal Representative of Erdos
Metallurgy Co., Ltd.

Date: 1 Dec., 2009


 
2

--------------------------------------------------------------------------------

 